Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by the undersigned, subject to the approval of the Court, that at the time of exportation of the involved leather shoes, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, at the invoiced unit values, less 3%, less cost of insurance and consular fee, packed.
IT IS FURTHER STIPULATED AND AGREED that there was no higher foreign value, as defined in Section 402 (c) of the Tariff Act of 1930, as amended, for such or similar merchandise at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that this reappraisement appeal is submitted for decision on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were the invoiced unit values, less 3 per centum, less cost of insurance and consular fee, packed.
Judgment will be entered accordingly.